Citation Nr: 0946572	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  98-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a skin disorder of the feet, including tinea 
pedis, and dyshidrotic eczema of the hands.

2.  Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease (GERD), evaluated as 10 
percent disabling from October 25, 2002 to January 12, 2009 
and as 30 percent disabling from January 13, 2009.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to July 1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 1998 and February 2007 rating and 
Decision Review Officer decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In April 2005, the Board remanded the claims of entitlement 
to service connection for acid reflux and entitlement to a 
higher initial evaluation for a skin disorder of the feet 
(tinea pedis) and dyshidrotic eczema of the hands to the RO 
for additional action.  However, while this case was in 
remand status, in a rating decision dated February 2007, the 
RO granted the former claim.  The Veteran then perfected an 
appeal of the disability evaluation the RO initially assigned 
his GERD.  The issue of entitlement to a higher initial 
evaluation for GERD is thus now before the Board for 
appellate review. 

In multiple written statements submitted during the course of 
this appeal, the Veteran raises a claim of entitlement to 
service connection for a skin disorder affecting his arms, 
shoulders, elbows, abdomen and knees.  This claim is somewhat 
substantiated by a report of a VA examination conducted in 
November 2006, which, too, raises a claim of entitlement to 
service connection for chloracne of the thorax and arms.  The 
Board refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO provided the Veteran adequate notice and 
assistance with regard to his claims.

2.  Prior to August 30, 2002, the Veteran's service-connected 
skin disorder, which includes tinea pedis and onychomycosis 
of the feet and dyshidrotic eczema of the hands, involved 
fissures, maceration, dryness, flakiness, pruritis, 
excoriation, peeling, scaling, bleeding and blistering, not 
systemic or nervous manifestations, necessitated the use of 
corticosteroids for 4 weeks, but was not exceptionally 
repugnant.    

3.  Since August 30, 2002, the Veteran's service-connected 
skin disorder has improved, not requiring further use of 
corticosteroids, and has been moderately severe to severe, 
causing lesions on the feet, discoloration of, and atrophic 
skin on, the hands, and paronychial fissures surrounding the 
nails of the hands and affecting less than 10 percent of the 
Veteran's total body area, 4 percent of his exposed hands and 
50 percent of his unexposed feet.   

4.  From October 25, 2002 to January 10, 2007, the Veteran's 
GERD objectively manifested as reflux and abdominal 
tenderness.  

5.  Since January 11, 2007, the Veteran's GERD has been 
severe, manifesting as dysphagia, epigastric pain that 
radiates substernally to the throat or left shoulder, reflux 
and regurgitation daily, and nausea once weekly, but not 
vomiting, weight loss, hematemesis, melena or anemia.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for a skin disorder of the feet, 
including tinea pedis, and dyshidrotic eczema of the hands 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.118, Diagnostic Codes 7806, 7813 (2008); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2001).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for GERD, from October 25, 2002 to 
January 10, 2007, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.20, 4.114, Diagnostic Code 7346 (2008).

3.  The criteria for entitlement to an initial 30 percent 
evaluation for GERD, from January 11, 2007 to January 12, 
2009, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.20, 4.114, Diagnostic 
Code 7346 (2008).

4.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for GERD, from January 13, 2009, are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.20, 4.114, Diagnostic Code 7346 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating those 
claims does not prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

1.  Timing

a.  Skin Disorder

The RO provided the Veteran VCAA notice on his claim for an 
initial evaluation in excess of 30 percent for a skin 
disorder of the feet, including tinea pedis, and dyshidrotic 
eczema of the hands by letter dated May 2005, after initially 
deciding that claim in a rating decision dated May 1998.  
VCAA notice was not mandated at the time of the rating 
decision; therefore, the RO did not err by providing remedial 
notice.  Rather, the timing of the notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

b.  GERD

The RO provided the Veteran VCAA notice on his claim for 
service connection for GERD by letters dated August 2003 and 
May 2005, the first sent before initially deciding that claim 
in a rating decision dated January 2004.  Again, the timing 
of the notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  

2.  Content

The content of these notice letters, considered in 
conjunction with the content of another letter the RO sent to 
the Veteran in June 2008, reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to authorize the release of his treatment records if 
he wished VA to obtain them on his behalf.  The RO also 
advised the Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The 
Veteran does not now claim that there is any outstanding, 
pertinent evidence to secure in support of his claims.  

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the Veteran VA examinations, 
during which VA examiners addressed the etiology and severity 
of the disabilities at issue in this appeal.  The Veteran 
does not now assert that the reports of these examinations 
are inadequate to decide his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis

The Veteran claims entitlement to higher initial evaluations 
for a skin disorder affecting his feet and hands and GERD.  
He asserts that the evaluations initially assigned these 
disabilities do not accurately reflect the severity of his 
skin and gastrointestinal symptoms.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

A.  Skin Disorder

The Veteran claims that his skin disorder is systemic, 
involving not only his feet and hands, but also his scalp and 
face and other body areas.  He asserts that, due to the 
severity of his skin symptomatology, his skin disorder 
warrants the assignment of a 60 or 70 percent evaluation.  
Such symptomatology allegedly includes extreme blistering, 
peeling, cracking and bleeding of the feet, repugnant foot 
odor, constant itching, crusting and systemic blistering of 
the hands, feet, scalp, beard, elbows, underarms, knees and 
legs, and extreme pain in the feet and legs secondary to the 
blistering.  Allegedly, his disorder affects more than 40 
percent of the surface area of his feet and hands and more 
than 40 percent of all exposed areas and, for at least five 
years, has necessitated the use of corticosteroids.  

In support of his assertions, the Veteran has submitted 
written statements of his mother, spouse and sister, which 
confirm that the Veteran experiences peeling, cracking, 
blistering skin on his hands, feet and knees, bad sores on 
his feet, red rashes on his shoulders and upper arms, and 
itching skin on the buttocks.  Allegedly, these symptoms 
worsen in warm weather and after weight loss.  

The Board acknowledges these assertions, including that the 
skin disorder affects multiple areas of the Veteran's body.  
However, the only skin disorder at issue in this appeal is 
that which is affecting the Veteran's feet and hands.  In 
April 2005, the Board denied the Veteran entitlement to 
service connection for a skin disorder affecting his scalp 
and face and, thereafter, the Veteran did not appeal the 
decision to the Court.  The April 2005 decision is thus 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2005).  

The RO has rated the skin disorder of the Veteran's feet and 
hands as 30 percent disabling pursuant to Diagnostic Codes 
(DCs) 7813 and 7806.  Effective August 30, 2002, VA amended 
the criteria for rating skin disabilities, which include 
dermatophytosis, of which tinea pedis is a type, and eczema 
evaluated under DCs 7313 and 7806.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  For the period prior to the effective 
date of the change, however, the Board must apply the former 
version of the regulation.  VAOPGCPREC 3-2000 (April 10, 
2000), 65 Fed. Reg. 33,422 (2000).

Prior to August 30, 2002, dermatophytosis was to be rated as 
for eczema, dependent upon location, extent and repugnant 
nature or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, DC 7813 (2001).  

Under DC 7806, which governed ratings of eczema, a 0 percent 
evaluation was assignable when there was slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation was assignable when 
there was exfoliation, exudation or itching, if involving an 
exposed surface or small area.  A 30 percent evaluation was 
assignable when there was exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation was assignable when there was ulceration, or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, DC 7806 (2001).  

Also applicable to this claim is DC 7800, which governs 
ratings of scars disfiguring the head, face and neck.  Prior 
to August 30, 2002, this DC provided that a 0 (zero) percent 
evaluation was assignable for slight scars disfiguring the 
head, face or neck.  A 10 percent evaluation was assignable 
for moderate, disfiguring scars.  A 30 percent evaluation was 
assignable for severe, disfiguring scars, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles.  A 50 percent evaluation was assignable for 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, DC 7800 (2001).  When, in addition to 
tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like, the 50 percent 
rating under DC 7800 could be increased to 80 percent, the 30 
percent to 50 percent and the 10 percent to 30 percent.  38 
C.F.R. § 4.118, DC 7800, Note (2001).

Scars that were not disfiguring or the result of burns were 
to be rated under DCs 7803 to 7805.  Under DC 7803, a 10 
percent evaluation was assignable for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803 (2001).  Under DC 7804, a 10 percent 
evaluation was assignable for scars that were superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (2001).  The 10 percent evaluation was to be 
assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, DC 7804, Note 
(2001).  Under DC 7805, other types of scars were to be rated 
based on limitation of function of the part affected.  38 
C.F.R. 
§ 4.118, DC 7804 (2001).

As of August 30, 2002, dermatophytosis is to be rated as 
disfigurement of the head, face or neck under DC 7800, as 
scars under DCs 7801 to 7805, or as dermatitis under DC 7806, 
depending upon the prominent disability.  

DC 7806 provides that a 0 percent evaluation is assignable 
for dermatitis or eczema with less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period.  A 10 percent evaluation is assignable for 
dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent evaluation is assignable for dermatitis or eczema 
with 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
assignable for dermatitis or eczema with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Otherwise, dermatitis or 
eczema is to be rated as disfigurement of the head, face or 
neck under DC 7800, or as scars under DCs 7801 to 7805, 
depending upon the prominent disability.  38 C.F.R. § 4.118, 
DC 7806 (2008).

DC 7800 provides that a 10 percent evaluation is assignable 
when one characteristic of disfigurement appears.  A 30 
percent evaluation is assignable when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).  

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2008).

DC 7801 provides that a 10 percent evaluation is assignable 
for such scars when the area or areas exceed 6 square inches 
(39 sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. 
§ 4.118, DC 7801 (2008).  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801, Note (1), (2) (2008).

DC 7802 provides that a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2008).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, 
Note (1), (2) (2008).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2008).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2008).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2008).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2008).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the skin disorder affecting the 
Veteran's feet and hands does not more nearly approximate the 
criteria for a higher initial evaluation under any applicable 
DC, former or revised, during any period of time at issue in 
this appeal.  Although the Veteran has received regular 
treatment for skin complaints since his discharge from 
service and suffered skin abnormalities that, for many years, 
were resistant to multiple forms of treatment (as the Veteran 
alleges, VA initially dropped the ball in this regard by 
failing to culture and treat aggressively the Veteran's skin 
abnormalities), no medical professional, including a VA or 
private physician or VA examiner, has objectively confirmed 
symptomatology warranting an initial evaluation in excess of 
30 percent.

The Veteran first reported skin complaints, specifically, 
sores on his feet, during service in 1968.  A medical 
professional diagnosed tinea pedis, prescribed cream and 
recommended the use of shower shoes.  Thereafter, for in 
excess of a decade, the Veteran did not again report skin 
complaints and no medical professional noted any skin 
abnormalities.  

In 1980, he presented to a VA facility with lesions on his 
feet, which a physician attributed to dyshidrosis.  He 
recommended the use of clean socks, foot powder, and open 
sandals.  

The Veteran did not again report any skin problems for a 
decade.  In November 1990, he sought private treatment for 
skin problems on his feet.  A medical professional noted 
maceration and scales on the web spaces between the toes and 
based on these findings and a OKH prep, which revealed 
branching hyphae, he diagnosed tinea pedis.  Thereafter, 
during three follow-up visits in 1993 and 1994, medical 
professionals noted dry, flaky areas on the Veteran's hands 
with excoriation and peeling and dry skin on the hands and 
feet.  

Thereafter, in September 1992, the Veteran underwent a VA 
examination in conjunction with an August 1990 claim for 
service connection for a skin disorder.  At that time, an 
examiner noted a very small area of scaling skin on the 
medial side of one of the Veteran's palms, moderately dry 
scaling on the plantar surfaces of the feet, and several 
small fissures in the web spaces between the toes.  The 
examiner indicated that these findings were indicative of 
dyshidrosis, but that if the Veteran's reported history of 
more severe symptoms were accurate, he could have recurrent 
tinea infections of the hands and feet.   

In July 1995, the Veteran underwent a VA Agent Orange 
Registry examination, which revealed that the Veteran had a 
chronic skin condition most consistent with eczema.  The 
examiner noted several raised bumps over the ulnar aspect of 
the palm and between some of the web spaces of the hands and 
maceration between the web spaces of some of the toes.  The 
same year the Veteran submitted numerous, then-current 
photographs revealing skin abnormalities on his feet, 
including between his toes, hands, upper arms, elbows, 
shoulders, abdomen and knees.  

In August 1997, a private physician noted that the Veteran's 
feet blister, peel off, crack and bleed.  He also noted the 
Veteran's spouse's reported history of foul smelling and 
painful feet that bothered the Veteran when walking.  A VA 
examiner confirmed severe toe web maceration in most web 
spaces of the feet bilaterally, superficial erosion of the 
adjacent skin, and moccasin-type scales on the bottom and 
sides of the feet bilaterally during a VA examination 
conducted approximately a year later, in April 1998.

For four weeks in 1999, the Veteran received more aggressive 
prescription treatment (Lamisil) for his skin disorder, but 
experienced no improvement.  Later that year, medical 
professionals continued to note maceration and pruritic 
scaling on the hands and feet and other areas of the body.  

Since then, the Veteran has undergone two additional VA 
examinations and sought additional treatment for skin 
complaints.  During an August 2002 examination, a VA examiner 
noted scaling lesions of the hands and cracking, scaly skin 
on the feet with erythema.  He indicated that these symptoms, 
attributable to chronic tinea pedis of the feet and 
dyshidrosis of the feet, cause a fair amount of itching and 
discomfort.   

During treatment visits dated in 2003 and 2007, medical 
professionals characterized the tinea between the Veteran's 
toes as severe and noted scabby lesions.

During the examinations, conducted in November 2006 and 
January 2007 by the same examiner, the Veteran had moderately 
swollen, shiny hands that were discolored (darker maroon in 
appearance than is normal) and atrophic with no hair distal 
to the mid wrist levels bilaterally and small fissures on 
certain fingers of each hand, feet that were more dusky red 
than is normal with hairless, shiny, atrophic skin, and areas 
of maceration and flaking between the toes on each foot.  The 
examiner opined that the discoloration of and atrophic skin 
on the hands might be due to the use of excessive steroid 
creams and ointments.  He characterized the tinea as 
moderately severe.  According to the examiner, the skin 
disorder affecting the Veteran's exposed hands involved 
approximately 3.5 to 4 percent of his total body surface; The 
skin disorder affecting his unexposed feet involved 
approximately 2 to 3.5 percent of his total body surface and 
50 percent of his feet.       

During an outpatient treatment visit dated in September 2008, 
a nurse practitioner noted that the Veteran's eczema was in 
good control, that he was using cream on his feet, that the 
coastal climate had benefited his skin condition and that he 
had few acute episodes of eczema on his hands.  

In sum, prior to August 30, 2002, when the former criteria 
for rating skin disabilities were in effect, the Veteran's 
service-connected skin disorder, including tinea pedis and 
onychomycosis of the feet and dyshidrotic eczema of the 
hands, involved fissures, maceration, dryness, flakiness, 
pruritis, excoriation, peeling, scaling, bleeding and 
blistering, not systemic or nervous manifestations, 
necessitated the use of corticosteroids for 4 weeks, but was 
not exceptionally repugnant.  An evaluation in excess of 30 
percent may therefore not be assigned the Veteran's service-
connected skin disorder under the former criteria for rating 
such a disorder.  

Since August 30, 2002, when the rating criteria were amended, 
the Veteran's service-connected skin disorder has improved, 
not requiring further use of corticosteroids, and has been 
moderately severe to severe, causing lesions on the feet, 
discoloration of, and atrophic skin on, the hands and feet, 
and fissures on the nails of the hands and affecting less 
than 10 percent of the Veteran's total body area, 4 percent 
of his exposed hands and 50 percent of his unexposed feet.  
Again, during this time period, no medical professional noted 
systemic or nervous manifestations associated with the skin 
disorder or indicated that the disorder was exceptionally 
repugnant.  In addition, they did not indicate that it 
affected more than 40 percent of the Veteran's entire body or 
exposed areas affected (hands are only part considered 
exposed).  Accordingly, an initial evaluation in excess of 30 
percent may not be assigned this disorder under either the 
former or revised criteria for rating skin disorders for the 
time period in question.  

B.  GERD

The RO has evaluated the Veteran's GERD as 10 percent 
disabling from October 25, 2002 to January 12, 2009 and as 30 
percent disabling from January 13, 2009 pursuant to DC 7346, 
by analogy.  

When an unlisted medical condition is encountered it is 
permissible to rate it under a closely related disease of 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2008).  

DC 7346, which governs ratings of hiatal hernias, provides 
that a 60 percent evaluation is assignable for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
evaluation is assignable for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation is assignable when there are two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, DC 7346 (2008).   

According to written statements the Veteran submitted during 
the course of this appeal, prior to 2003, he treated his GERD 
by using over-the-counter medication.  Allegedly, thereafter, 
it worsened, especially when he was under stress or angry.  
The Veteran contends that his GERD symptoms, which include 
persistent, recurrent epigastric distress with dysphagia, 
pyrosis, regurgitation and arm and shoulder pain, 
considerably impair his health.  

Based on the previously noted schedular criteria as well as 
the reasoning that follows, the evidence establishes that the 
Veteran's GERD more nearly approximates the criteria for a 
higher initial evaluation under DC 7346, for the period 
extending from January 11, 2007 to January 12, 2009.    

1.  From October 25, 2002 to January 10, 2007

According to the medical evidence of record, the Veteran 
first sought treatment for flare-ups of burping and gas, 
frequent heartburn and reflux, and difficulty swallowing in 
2003.  At that time, he reported that he did not like 
medication, but agreed to try ranitidine for reflux, the one 
GERD symptom the treating physician objectively confirmed.  

Subsequently, during outpatient treatment visits in 2006, 
physicians characterized the Veteran's GERD as controlled 
with medication and stable.  

During a VA examination conducted in November 2006, a VA 
examiner noted moderate tenderness in the left upper quadrant 
of the Veteran's abdomen and slightly hyperactive bowel 
sounds, but no other physical abnormalities.  Based on these 
abnormalities and elevated white blood and platelet counts 
and an increase in lymphocytic count, he initially 
characterized the Veteran's GERD as severe.  However, 
subsequently, in an addendum opinion dated November 2006, he 
recharacterized the GERD as not severe and, based on further 
testing, diagnosed atrophic duodenal mucosa.  A report of the 
procedure includes a diagnosis of hiatal hernia and a 
notation that the GERD is minimal.

During an outpatient treatment visit dated after the testing, 
in December 2006, a physician indicated that the Veteran had 
no symptoms associated with the above noted findings.

The reflux and tenderness as well as the reported dysphagia 
and pyrosis are contemplated in the 10 percent evaluation 
assigned the Veteran's GERD during the time period at issue.  
During the Veteran's two treatment visits dated from 2002 to 
2007 and his sole VA examination conducted in 2006, he did 
not report and no medical professional noted persistent or 
recurrent epigastric distress or substernal, arm or shoulder 
pain, symptoms that must be shown to warrant the assignment 
of an initial evaluation in excess of 10 percent under DC 
7346.   

2.  Since January 11, 2007

Since January 11, 2007, the Veteran has undergone two VA 
examinations, but has not sought further treatment for his 
GERD.  During both examinations, conducted on January 11, 
2007 and January 13, 2009, the VA examiners characterized the 
Veteran's GERD as severe, manifesting as dysphagia, 
epigastric pain that radiated substernally to the throat or 
left shoulder, reflux and regurgitation daily, and nausea 
once weekly.  These symptoms warrant the assignment of a 30 
percent evaluation under DC 7346, from the date they were 
first noted, January 11, 2007.  

The Veteran's GERD does not warrant an initial evaluation in 
excess of 30 percent from the same date, however, because, 
since then, it has not caused weight loss, melena or anemia.  
In addition, according to the veteran, it has rarely caused 
vomiting, but never with hematemesis.  

C.  Conclusion

Based on the foregoing, the Board concludes that the criteria 
for entitlement to an initial evaluation in excess of 30 
percent for a skin disorder of the feet, including tinea 
pedis, and dyshidrotic eczema of the hands, in excess of 10 
percent for GERD, from October 25, 2002 to January 10, 2007, 
and in excess of 30 percent for GERD, from January 13, 2009, 
are not met.  The Board also concludes that the criteria for 
entitlement to an initial 30 percent evaluation for GERD, 
from January 11, 2007 to January 12, 2009, are met.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the Veteran may be 
awarded different evaluations in the future should either of 
his disability pictures change.  38 C.F.R. § 4.1.  At 
present, however, the above noted initial evaluations are the 
most appropriate given the medical evidence of record.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine.    


ORDER

An initial evaluation in excess of 30 percent for a skin 
disorder of the feet, including tinea pedis, and dyshidrotic 
eczema of the hands is denied.

An initial evaluation in excess of 10 percent for GERD, from 
October 25, 2002 to January 10, 2007, is denied.  

An initial 30 percent evaluation for GERD, from January 11, 
2007 to January 12, 2009, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  

An initial evaluation in excess of 30 percent for GERD, from 
January 13, 2009, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


